Let me begin by extending to the President my Government's warm congratulations on his unanimous election to be President of the thirty-first session of the General Assembly. We are happy indeed that this high office has been filled by his country this year, and that the choice has fallen on him in particular. It is a mark of international tribute to Sri Lanka and its noteworthy role in the United Nations. It is also yet another mark of recognition of his own wide experience and skill in conference diplomacy. We feel sure that the success of the thirty-first session is in safe hands.
48.	I wish to place on record also our appreciation of the work of his distinguished predecessor, the Prime Minister of Luxembourg who under difficult circumstances maintained a high standard of leadership and objectivity.
49.	It is customary for us to say a few words about our Secretary-General, Mr. Kurt Waldheim. He has tried always to represent the United Nations as accurately as possible. He has reaffirmed his faith in the United Nations when it was most needed. His loyalty to the principles and purposes of the United Nations has been demonstrated on many an occasion, when a lesser man might have faltered. We wish him many more years of dedicated service to the United Nations.
50.	We are glad to welcome Seychelles, our youngest Member. The attainment of its independence through peaceful constitutional means is a tribute to the maturity of its people and its leaders.
51.	It is unfortunate that Viet Nam and Angola have not yet' been admitted to the United Nations, despite their clear entitlement to membership. The peoples of these two countries have had to wage prolonged and bitter struggles for winning their national independence, and having won their birthright, their Governments have applied for admission to the United Nations. This is a remarkable manifestation of their belief that the best guarantee of their independence and future development lies in joining the United Nations. And yet, our doors remain closed to them for reasons that do not carry conviction. We feel sure therefore that there will be a change of heart. We reaffirm our support for the admission of Viet Nam and Angola and we have every expectation that they will soon be seated among us.
52.	An important recent event was the Fifth Conference of Heads of State or Government of Non-Aligned Countries held in Colombo in August 1976. It was the largest ever of its kind and demonstrated that, despite their diversity, non-aligned countries are united in their struggle for freedom, equality and peace. The fact that most States on attaining independence from colonial rule have joined the non-aligned family is proof of the continued validity and importance of non-alignment. My Prime Minister, Mrs. Indira Gandhi, stated at the Colombo Conference that in a fast changing world non-alignment remains the bulwark of the ever widening area of peace, a shelter against external pressures and a catalyst for a new world economic order based on equality and justice. The Action Program for Economic Co-operation adopted by the Colombo Conference [A/311197, annex III] is a significant achievement and provides a basis for further collective action.
53.	The United Nations has now been in existence for 30 years and it has seen dramatic changes in the world. It has survived the years of the cold war and has entered a period of detente between the great Powers. It has managed to contain situations of active hostilities and in the process it has acquired useful experience in peace-keeping operations. Its membership has increased rapidly and the United Nations has become a hallmark of independence of countries that have liberated themselves from colonial rule.
54.	The United Nations stands for the promise of peace, equality, justice and full opportunities for the common man everywhere. When one examines the resolutions adopted by the United Nations on a wide variety of subjects, one sees that a quiet revolution has been taking place during the last 20 years- a revolution in the realm of ideas about the quality of peace and the quality of life for all in the future.
55.	On the one hand, the United Nations has been trying to cope with current problems and controversies. Some-times these are issues that could be resolved outside the United Nations by the countries concerned. It is our belief that if the United Nations is to survive and grow into a cooperative organization equipped to deal with problems of the future, we should not unduly burden it with issues that lend themselves to solutions outside the United Nations in conformity with the principles of its Charter. After all, Article 2, paragraph 3, of the Charter stipulates that all Members shall settle their disputes themselves by peaceful means in such a manner that international peace and security and justice are not endangered.
56.	On the other hand, there are other types of issues that concern a number of countries and they seem to need the healing hand of the United Nations. But the experience of dealing with even such issues indicates that in the final analysis it is necessary for the parties directly involved to sit together and negotiate practical and reasonable solutions to their mutual benefit. This is as true of the Cyprus question as it is of the Korean question or any other such question for that matter. We wish to draw attention to this basic fact of life, because it is often forgotten in the early stage of most problems. As a consequence the credibility of the United Nations is placed under increasing strain.
57.	Issues that directly pose a continued threat to inter-national peace and security merit our attention as a matter of priority. The situation in the Middle East has been a source of grave anxiety. Another war in that region will affect all of us in one way or another. It will almost certainly plunge the peoples of that region into disasters of unprecedented magnitude. The continuing civil war in Lebanon makes us very sad, because of the heavy loss of life and destruction of property. It has also added a new dimension to an already complex situation.
58.	There is no doubt that peace must come eventually to that troubled part of the world. The essential ingredients for a peace settlement have already been set out in Security Council resolutions 242(1967) and 338(1973). In subsequent resolutions the United Nations has recognized the national rights of the Palestinian people and affirmed the vital importance of the exercise of those rights for the maintenance of peace in that region. The root of the problem of course is the continuing occupation of Arab lands and territories by Israel. Ways and means must be found for implementing the Security Council resolutions and a proper climate for their implementation should be quickly created by an early resumption of the work of the Geneva Peace Conference on the Middle East.
59.	The process of decolonization has maintained its momentum everywhere, except in southern Africa. We had hoped that after the withdrawal of Portuguese colonialism, white minority rule elsewhere in southern Africa would quickly yield to majority rule. But it would seem that our hopes were based on wrong premises. The national liberation movements have been left with no option but to resort to armed struggle. It is particularly sad that the peoples of southern Africa should have to make many more sacrifices before winning their freedom, because it is within the competence of the United Nations to prevent them by taking enforcement action.
60.	In Zimbabwe the time is overdue for the introduction of majority rule. The question of a constitution, safeguards for minorities, etc. surely must follow the establishment of majority rule. Diplomatic efforts are being made by front-line African States and others to resolve the problem democratically and peacefully through negotiations. The regime of Ian Smith clearly has no basis in law or in the will of the people, and it must yield to majority rule without any delay, if further bloodshed is to be avoided. The United Kingdom, whose legal responsibility continues, could play a helpful role at the present juncture.
61.	It is necessary to remind ourselves that the Territory of Namibia has international status and that South Africa's presence there is illegal. South Africa's open challenge to the authority of the United Nations has remained unanswered in effective terms. Almost every Member of this Organization agrees that steps should be taken to retrieve in practice what the United Nations legally holds in trust, which is the Territory of Namibia and the destiny of its people. But nothing has been done so far except to adopt recommendatory resolutions. Nothing could cause greater harm to the credibility of the United Nations than its failure to assume in practice responsibility for what belongs to it in law. The implications of this should be squarely faced by those countries that support the legal position but are not prepared to enforce it. Here again, diplomacy seems to be at work to bring together representatives of the people of Namibia to discuss and agree upon the process towards their independence within a short period of time. The United Nations cannot afford to fail in Namibia, because the Members of this Organization have a collective legal responsibility for its independence.
62.	The infamous policy of apartheid, which is the device employed by the white minority regime in South Africa to perpetuate its rule, has been roundly condemned by nearly all Members of the United Nations. That policy, racist in concept and rooted in slavery, contains within it the seeds of its own violent destruction. It is a flagrant violation of the concept of equality of human beings regardless of color or race. We see already the beginnings of its end and we hope it will be peaceful. We extend our sympathies to the victims of racist oppression in Soweto and Cape Town.
63.	We hope that the white rulers in South Africa, in order to avoid further loss of life and property, will give up the policy of apartheid and replace it with a forward-looking enlightened policy that will enable all persons, regardless of race or color, to live together on a basis of complete equality. The intention of the white South African Government to grant so-called independence to Transkei sad to create similar "bantustans" is no solution. It is nothing more than the logical extension of the policy of apartheid and is intended to create satellite black areas without any real independence. It will intensify racial discrimination rather than eliminate it, and it should be rejected by the United Nations.
64.	Turning now to some other important problems, may I mention that while we have welcomed the state of detente in East-West relations, we have always stressed that efforts to consolidate and intensify detente should respond positively to the anxieties and aspirations of the rest of the world. This can best be done through meaningful disarmament measures, through implementing agreed measures for securing a rational and equitable new economic order, and through non-interference in the internal affairs of developing countries. It is only through such steps that detente can spread to all regions and create its own momentum for establishing mutually co-operative and beneficial relations between all States.
65.	The frightful dilemma facing mankind today is the incredible accretion of enormous military power by a few countries and their seeming inability to deescalate the arms race. They seem to be under a strange compulsion to race faster and faster in order to remain in the same position of parity. The price of this parity is reported to be Of the order of $US 300 billion per annum at present. Despite the astronomical waste involved in the diversion of vast resources for achieving the so-called balance of strategic power or mutual deterrence, war continues to remain a likely consequence. It is significant that the United States Secretary of State should have cautioned that any one of the current regional crises could blossom into a larger conflict [11th meeting].
66.	The rest of the world cannot remain insensitive to this prospect. It seems unlikely that there will be significant progress in social reform and economic development in developing countries as long as world military expenditure continues to grow at the present rate. My delegation has been among the foremost to propose a variety of disarmament measures since 1950 but it is regrettable that little progress has been made. The need for a world disarmament conference has become increasingly urgent. It might be useful by way of preparation to have a special session of the General Assembly to be devoted exclusively to disarmament. If we can have world conferences on space, atomic energy, environment, human settlements, trade and development, and so on, there is even greater reason and greater urgency for organizing a world conference on disarmament.
67.	Several speakers have referred to the problem of the non-proliferation of nuclear weapons. India has consistently supported efforts in the direction of achieving nuclear disarmament. We are surprised that attempts are continuously being made to confuse the question of non- proliferation of nuclear weapons with the legitimate right of all Member States to engage themselves in programmers involving peaceful uses of nuclear energy. We reject the thesis that access to the benefits of nuclear energy should be limited only to a few nations, or that only some countries can be trusted to behave in a responsible manner in embarking upon and implementing programs in the area of the peaceful uses of nuclear energy.
68.	The initiative of the USSR in proposing a treaty on non-use of force in international relations is a positive step and deserves the most careful consideration by the General Assembly. It is in fact an attempt to elaborate the principle already enshrined in Article 2, paragraph 4, of the Charter that all members shall refrain from the threat or use of force in their international relations.
69.	Another initiative of the USSR, which is of direct interest to us, is the statement made by the Foreign Minister of the Soviet Union the other day that his country did not have "any intention of building any military bases in the Indian Ocean" [7th meeting, para. 185] and that it was "prepared, together with other Powers, to seek ways of reducing on a reciprocal basis the military activities of non-coastal States in the Indian Ocean and the regions directly adjacent thereto" [ibid., para. 186]. This is a welcome statement. We trust that it will be reciprocated by other great Powers so that existing foreign military bases such as Diego Garcia are eliminated and the Declaration of the General Assembly that the Indian Ocean shall be a zone of peace [resolution 2832 (XXVI)] can become a reality.
70.	India attaches great importance to the work of the Third United Nations Conference on the Law of the Sea. While it has succeeded in evolving a consensus on many important issues, the search for a consensus is still continuing on the remaining issues like the system of exploitation of the- international sea-bed area and its resources which are the common heritage of mankind. The developing countries, which have suffered from the consequences of colonial domination and the arbitrary operations of an unjust economic order, cannot be deprived of their legitimate share in the vast sea-bed resources by technologically advanced countries unilaterally exploiting these resources.
71.	I should like to say a few words about a problem that has been recently plaguing many countries and affecting the lives of all travelers. It is the pernicious practice of making hostages of innocent persons for political or other reasons. I feel sure that this practice deserves to be condemned by all States in the strongest terms. But what is more important is that we should all do something more to put an end to it. The initiative taken by the Federal Republic of Germany to propose an international convention against the taking of hostages [A/311242] is timely. The terms of such a convention should be so drafted as to secure the widest possible support.
72.	In our part of the world, India has been pursuing a deliberate policy of normalizing and improving relations with all its neighbors. We intend to continue to persist in developing good neighborly relations with all.
73.	The Minister for Foreign Affairs of Pakistan referred the other day [8th meeting] to the so-called dispute relating to Jammu and Kashmir, which is an integral part of India. He also referred to the resolutions of the Security Council of 1948 and 1949. Those resolutions were not implemented at that time because Pakistan did not fulfill certain essential preconditions that had been laid down in them. As a consequence the resolutions became obsolete and this was repeatedly made clear to the Security Council. In our opinion it is now entirely unrealistic to hark back to those resolutions. The Simla Agreement of 2 July 1972, however, provides a practical and realistic basis for overcoming all impediments to friendly and co-operative relations between India and Pakistan. The implementation of that Agreement has already resulted in a large measure of normalization of relations in several fields. It is our intention to persist in this process because we believe that it can lead to stability and durable peace in the subcontinent.
74.	With Bangladesh we wish to develop, on a basis of equality, close and friendly relations to our mutual benefit. Unfortunately Bangladesh has chosen to bring before this General Assembly certain misconceived allegations concerning the equitable sharing of the waters of the river Ganga during the lean period of the dry season every year. My delegation expressed our views on this issue when the question of the inclusion of the item came up before the General Assembly [4th meeting], I should like to take this opportunity to reiterate our firm belief that the discussion of this question in the United Nations will only serve to complicate the situation and impede bilateral negotiations.
75.	I should like to turn now to the struggle in the United Nations for a square deal for developing countries-a struggle that has already entered its second decade with no promise or even hope of an early solution. The grievances and expectations of developing countries have been clearly set out in previous sessions of the General Assembly and in various other conferences. But we still seem to be convening one conference after another for no ostensible reason other than to repeat and reaffirm earlier resolutions. Developing countries find themselves in a state of political independence in an economic environment over which they have little control and which they have inherited through historical circumstances. They are in the grip of forces manipulated by developed countries largely for their own benefit. Such a situation is likely to lead to the permanent impoverishment of developing countries, while developed countries continue to prosper at the expense of others. This state of affairs is both immoral and intolerable. Decisions already taken and measures agreed on at earlier conferences should be speedily implemented through constructive negotiations.
76.	The indebtedness of developing countries has exceeded $US 15O billion with repayments increasing every year. Developing countries now face the dilemma of either not paying their debts, or suspending altogether the process and tempo of their national development. This problem can be resolved only if the international community as a whole draws up mutually agreed norms for affording realistic and immediate relief to debtor countries. Even a 5 per cent reduction in the military budgets of developed countries could facilitate the transfer of much needed resources and open for two thirds of mankind vast opportunities for development.
77.	The survival of mankind in all its many splendored diversity depends on planned expansion of areas of equitable interdependence. My Prime Minister Shrimati Indira Gandhi observed recently at the Colombo Conference of non-aligned countries:
"The community of nations should jointly and peace-fully achieve that elusive equation between global production and consumption that yields the right share for each nation. Patchwork remedies are no substitute for genuine reform. We need a global perspective plan that would relate resources to human needs and provide a system of early warning of imbalances and disasters. Improved terms of trade and credit, easier access to markets and better value for raw materials and industrial goods are all essential to secure greater equity in the distribution of benefits."
78.	To that end we need to evolve a global ethic, a code of conduct and a set of principles for managing interdependence for the purpose of sustaining economic development. We need also the sort of interdependence among nation States that preserves their sovereignty, transcends political ideologies, harmonizes the actions of States for common ends, strengthens the weak and prevents their exploitation by the strong, prohibits policies which beggar one's neighbor and envisages an equal share in decision-making.
79.	Recognition of this mutuality of interests and of the need to rearrange the present economic system on a more equitable basis should influence the attitudes of the affluent countries in such a manner that their people respond readily and positively to the modest national objectives of developing countries. Unfortunately, the response of the developed countries so far indicates a certain wavering of political will to meet the full dimension of the challenges and opportunities inherent in the present situation, as evidenced by the slow progress made by the Paris Conference on International Economic Co-operation. Perhaps fear of the unknown future, or reluctance to reduce wasteful consumption, is at the root of their inadequate response.
80.	Surely, they must realize that there can be no freezing of the status quo of dependence between the developed and developing countries. The present situation must inevitably evolve into a new order of equitable interdependence and mutual benefit. Self-serving short-term remedies will not meet the long-term requirements of the present situation. So far as the developing countries are concerned, they should be prepared to safeguard their own interests through a higher level of individual and collective self-reliance as well as mutual co-operation.
81.	The strength of the developing countries rests, of course, entirely on their own unity and their sense of purpose. Theirs is not the strength that comes from numbers alone but rather from the shared awareness that they form the backbone of peace-loving nations. They represent not only the majority of the nation States of the world but also the majority of the world's population. Their aspirations therefore acquire a special meaning for mankind's future, for they represent the hard core of suffering humanity. Their collective position should make an appropriate impact on the attitudes of developed countries and their peoples.
82.	As the United Nations enters the fourth decade of its existence, I would like to recall in conclusion the words of our former Prime Minister and leader Jawaharlal Nehru, who said on the first day of our independence: "Peace is said to be indivisible; so is prosperity, and so also is disaster in a world that can no longer be split into isolated fragments."
